United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-144070-03 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. (Name of small business issuer in its charter) Delaware 20-8978061 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2008 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2008 5 Statement of Cash Flows for the Nine Months ended September 30, 2008 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-18 Item 4: Controls and Procedures 18 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. BALANCE SHEETS September 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 3,539,400 $ 100 Accounts receivable – affiliate 10,415,400 138,370,000 Short-term hedge receivable due from affiliate 3,083,400 — Total current assets 17,038,200 138,370,100 Oil and gas properties, net 188,616,300 30,896,400 Long-term hedge liability due from affiliate 980,400 — $ 206,634,900 $ 169,266,500 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 24,600 $ — Short-term hedge liability due to affiliate 253,900 — Total current liabilities 278,500 — Asset retirement obligation 2,028,700 1,000,000 Long-term hedge liability due to affiliate 4,185,300 — Partners’ capital: Managing general partner 40,049,500 5,260,700 Limited partners (16,345.90 units) 160,468,300 163,005,800 Accumulated other comprehensive loss (375,400 ) — Total partners' capital 200,142,400 168,266,500 $ 206,634,900 $ 169,266,500 The accompanying notes are an integral part of these financial statements 3 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Nine Months Ended Ended September 30, 2008 September 30, 2008 REVENUES Natural gas and oil $ 14,912,400 $ 26,511,700 Interest income 5,400 7,400 Total revenues 14,917,800 26,519,100 COSTS AND EXPENSES Production 2,283,000 4,779,200 Depletion 7,608,200 14,045,200 Accretion of asset retirement obligation 35,100 94,400 General and administrative 94,900 262,200 Total expenses 10,021,200 19,181,000 Net earnings $ 4,896,600 $ 7,338,100 Allocation of net earnings: Managing general partner $ 2,602,200 $ 4,724,600 Limited partners $ 2,294,400 $ 2,613,500 Net earnings per limited partnership unit $ 141 $ 160 The accompanying notes are an integral part of these financial statements 4 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 5,260,700 $ 163,005,800 $ — $ 168,266,500 Participation in revenues and expenses: Net production revenues 6,954,400 14,778,100 — 21,732,500 Interest income 2,300 5,100 — 7,400 Depletion (2,118,000 ) (11,927,200 ) — (14,045,200 ) General and administrative (83,900 ) (178,300 ) — (262,200 ) Accretion of asset retirement obligation (30,200 ) (64,200 ) — (94,400 ) Net earnings 4,724,600 2,613,500 — 7,338,100 Other comprehensive loss — — (375,400 ) (375,400 ) Asset contributions 32,488,200 — — 32,488,200 Distributions to partners (2,424,000 ) (5,151,000 ) — (7,575,000 ) Balance at September 30, 2008 $ 40,049,500 $ 160,468,300 $ (375,400 ) $ 200,142,400 The accompanying notes are an integral part of these financial statements 5 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. STATEMENT OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 Cash flows from operating activities: Net earnings $ 7,338,100 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 14,045,200 Accretion of asset retirement obligation 94,400 Increase in accounts receivable-affiliate (10,388,000 ) Increase in accrued liabilities 24,600 Net cash provided by operating activities 11,114,300 Cash flows from financing activities: Distributions to partners (7,575,000 ) Net cash used in financing activities (7,575,000 ) Net increase in cash and cash equivalents 3,539,300 Cash and cash equivalents at beginning of period 100 Cash and cash equivalents at end of period $ 3,539,400 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible equipment $ 23,805,900 Lease costs 2,316,600 Intangible drilling costs 6,365,700 $ 32,488,200 Asset retirement obligation $ 934,300 The accompanying notes are an integral part of these financial statements 6 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources Public 17-2007 (A) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 3,211 subscribers to units as Limited Partners. The Partnership was formed on May 7, 2007 to drill and operate gas wells located primarily in western Pennsylvania, West Virginia and north central Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of September 30, 2008 and for the three months and nine months ended September 30, 2008 are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership's Form 10-KSB for the year ended December 31, 2007. The results of operations for the three months and nine months ended September 30, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, 2008.
